DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record fails to teach or suggest a lighting apparatus comprised of, in part, a plurality of first LED dies and a plurality of second LED die, wherein the plurality of first LED dies are fabricated to have a current density that is different than a current density of the at least one second LED die, such that the plurality of first LED dies operate at a degradation rate that substantially matches a degradation rate of the at least one second LED die operating at the respective current density. Claims 8-17 are allowed due to their dependency upon claim 7. 
Regarding claim 18, the prior art of record fails to teach or suggest a lighting apparatus comprised of, in part, a first LED dies and a second LED dies, wherein the first LED dies is fabricated to have a first current density and the second LED die is fabricated to have a second current density, such that the first and second LED dies have a degradation rate that substantially matches each when operating at the respective first and second densities. Claims 19-28 are allowed due to their dependency upon claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875